Citation Nr: 0428550	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-08 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected cataract, right eye, intraocular lens implant, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for a service-
connected right ankle injury, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for a service-
connected left ankle injury, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased rating for a service-
connected left knee injury, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased rating for a service-
connected right knee injury, currently evaluated as 10 
percent disabling.

6.  Entitlement to an increased rating for right shoulder 
acromioclavicular separation, currently evaluated as 10 
percent disabling.



ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to 
February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), redefined the obligations of VA with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  In this case further 
action is necessary to comply with the VCAA and its 
implementing regulations.  

First, a private attorney submitted a letter on behalf of the 
veteran that indicates the veteran may be pursuing a claim 
for Social Security Administration (SSA) disability benefits.  
The RO has not attempted to ascertain whether SSA records 
exist that could be associated with the claims file.  As such 
are potentially pertinent to the veteran's claim they should 
be obtained (if available) for consideration in connection 
with the issue on appeal.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Second, the veteran last presented for a VA orthopedic 
examination in May 2002.  Since that time, he has asserted 
that all of his disabilities have worsened.  In particular he 
noted weakness, pain and a greater limitation of motion in 
both ankles, swelling, grinding and continued pain in both 
knees, and more limited motion and severe pain in the right 
shoulder.  Thus, a more contemporary orthopedic examination 
is needed in order to ensure an accurate consideration of the 
current nature and severity of the veteran's disabilities.  
Additionally, the veteran failed to appear for his July 2002 
eye examination.  As the veteran has had a number of 
different addresses throughout the present appeal, however, 
the Board cannot be certain that the veteran was provided 
adequate notice of the consequences of missing such an 
examination in regards to a claim for an increased rating.  
Therefore, the veteran should be afforded another opportunity 
to present for a current eye examination.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
provide him an additional opportunity to 
identify the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for 
orthopedic and/or eye problems.  After 
receiving this information and any 
necessary releases, the RO should take 
all appropriate steps to obtain copies of 
identified records for association with 
the claims file.

2.  The RO should obtain copies of any 
records in regards to the veteran's claim 
for Social Security disability benefits, 
if in existence, along with copies of all 
medical records relied upon in reaching 
any such determination(s).  All efforts 
in this regard should be documented in 
the claims file.

3.  The RO should schedule the veteran 
for examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment due 
to his service-connected bilateral ankle, 
bilateral knee and right shoulder 
disabilities.  The RO should advise the 
veteran that any failure to report for 
the scheduled examination, without good 
cause, may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2003).

The claims file must accompany the 
examination request and the completed 
examination report(s) should reflect 
review of relevant evidence.  All 
indicated studies, including X-rays, 
should be performed.  

The examiner is requested to identify the 
nature, frequency, severity and duration 
of all manifestations attributable to all 
of the veteran's bilateral ankle, 
bilateral knee and right shoulder 
disabilities.  The examiner is requested 
to report active and passive ranges of 
motion.  In reporting ranges of motion, 
the examiner should specifically identify 
any excursion of motion accompanied by 
pain.  The examiner should be requested 
to identify any objective evidence of 
pain as well as any additional functional 
impairment due to incoordination, 
weakened movement and excess fatigability 
on use, assessed in terms of additional 
degrees of limitation of motion.  The 
examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  The examiner 
should also include findings relevant to 
the presence of instability, dislocation, 
locking, subluxation, abnormal bony 
union, etc.  The examiner is further 
requested to identify the impact, if any, 
of the veteran's orthopedic disabilities 
on his ability to work.  All opinions 
expressed should be accompanied by 
supporting rationale.

4.  The RO should also schedule the 
veteran for examination by a physician 
with appropriate expertise to determine 
the nature and extent of all impairment 
due to his service-connected right 
cataract, intraocular lens implant.  All 
necessary studies should be performed.  
The RO should advise the veteran that any 
failure to report for the scheduled 
examination, without good cause, may 
result in the denial of his claims.  
38 C.F.R. § 3.655 (2003).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-adjudicate the issues on 
appeal.  If the benefits sought are not 
granted to the veteran's satisfaction, he 
should be furnished a supplemental 
statement of the case and be given the 
appropriate period of time to respond 
thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
until further notice is received, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  By this action, the Board intimates no opinion, 
legal or factual, as to any ultimate disposition warranted in 
this case.  


These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02. 



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


